            Case 1:19-cv-03224-RJL Document 24 Filed 11/08/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

CHARLES M. KUPPERMAN                             )
                                                 )
                      Plaintiff,                 )
                                                 )
       v.                                        ) Civil Action No. 19-3224 (RJL)
                                                 )
UNITED STATES HOUSE OF                           )
REPRESENTATIVES, et al.,                         )
                                                 )
                      Defendant.



                                               NOTICE

       Plaintiff respectfully submits a courtesy copy of our response to the letter of November 5

from Chairman Schiff, Chairman Engel, and Acting Chair Maloney withdrawing the subpoena

issued to Dr. Kupperman, which the House Defendants attached to their Notice of Mootness and

Motion to Vacate Briefing Schedule. See Exhibit A, Doc. 22-1 (Nov. 6, 2019). Attached hereto

as Exhibit 1.



November 8, 2019                                    Respectfully submitted,

                                                    /s/Charles J. Cooper
                                                    Charles J. Cooper, Bar No. 248070
                                                    COOPER & KIRK, PLLC
                                                    1523 New Hampshire Avenue, NW
                                                    Washington, DC 20036
                                                    Telephone: (202) 220-9600
                                                    Facsimile: (202) 220-9601
                                                    Email: ccooper@cooperkirk.com

                                                    Counsel for Plaintiff Charles M. Kupperman
            Case 1:19-cv-03224-RJL Document 24-1 Filed 11/08/19 Page 1 of 3



                                   Cooper & Kirk
                                                 Lawyers
                                   A Professional Limited Liability Company

Charles J. Cooper              1523 New Hampshire Avenue, N.W.                      (202) 220-9600
(202) 220-9660                      Washington, D.C. 20036                        Fax (202) 220-9601
ccooper@cooperkirk.com


                                         November 8, 2019



BY ELECTRONIC MAIL
Douglas N. Letter, Esq.
General Counsel
United States House of Representatives
219 Cannon House Office Building
Washington, D.C. 20515

Dear Mr. Letter:

        I write as counsel to Dr. Charles Kupperman and to Ambassador John Bolton, in
response (1) to the letter of November 5 from Chairman Schiff, Chairman Engel, and Acting
Chair Maloney (the “House Chairs”) withdrawing the subpoena issued to Dr. Kupperman and
(2) to recent published reports announcing that the House Chairs do not intend to issue a
subpoena to Ambassador Bolton. As the District of Columbia rules of professional ethics
prohibit lawyers from communicating directly with represented parties, we are directing our
response to you. We write to make three points.

        First, the House Chairs suggest in their November 5 letter that the validity of the
President’s assertion of absolute testimonial immunity and his instruction that Dr. Kupperman
not appear to testify pursuant to the House’s subpoena will be resolved in Committee on the
Judiciary v. McGahn, No. 19-cv-2379 (D.D.C.). The House Chairs say that Dr. Kupperman, and
presumably Ambassador Bolton, should therefore be “guided by the decision in McGahn.” The
House Chairs are mistaken.

        In the McGahn case, the House Judiciary Committee acknowledged in its brief to the
district court that the Supreme Court has “stated that for a Presidential adviser to share in the
President’s immunity, he ‘first must show that the responsibilities of his office embraced a
function so sensitive as to require a total shield from liability,’ and ‘then must demonstrate that
he was discharging the protected function when performing the act for which’ he is being
questioned.” Pls.’ Reply Brief, Committee on the Judiciary v. McGahn, No. 19-cv-2379 (D.D.C.),
Doc. 37 at 47 (Oct. 16, 2019) (“Brief”) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 803 (1982)).
The Judiciary Committee further acknowledged the Supreme Court’s language suggesting that
             Case 1:19-cv-03224-RJL Document 24-1 Filed 11/08/19 Page 2 of 3
Douglas N. Letter, Esq.
November 8, 2019
Page 2



the President’s absolute testimonial immunity “could apply to an exceedingly narrow category
of ‘aides entrusted with discretionary authority in such sensitive areas as national security or
foreign policy’ when necessary ‘to protect the unhesitating performance of functions vital to
the national interest.’” Brief at 46 (quoting Harlow, 457 U.S. at 812). The Committee’s brief then
emphasized to the district court that the information it sought from Mr. McGahn “did not
involve the sensitive topics of national security or foreign affairs.” Committee on the Judiciary,
U.S. House of Reps. v. Miers, 558 F. Supp. 2d 53, 105 (D.D.C. 2008). See Brief at 46 (“[T]he
Committee does not seek to question McGahn on such topics, and he was not performing
sensitive national security or foreign affairs functions” during the events subject to the
Committee’s inquiry.). 1 The Judiciary Committee thus acknowledged that the assertion of
absolute testimonial immunity at issue in McGahn might well have been valid if the
Committee has sought information concerning national security and foreign affairs.

       Here, unlike McGahn, information concerning national security and foreign affairs is at
the heart of the the Committees’ impeachment inquiry, and it is difficult to imagine any
question that the Committees’ might put to Dr. Kupperman that would not implicate these
sensitive areas. After all, Dr. Kupperman was the Deputy National Security Advisor to the
President throughout the period to your inquiry. The same is true, of course, of Ambassador
Bolton, who was the National Security Advisor to the President, and who was personally
involved in many of the events, meetings, and conversations about which you have already
received testimony, as well as many relevant meetings and conversations that have not yet
been discussed in the testimonies thus far.

        Second, the House Chairs assert that “current and former White House officials who
worked alongside” Dr. Kupperman have chosen to appear and testify “despite White House
efforts to prevent or limit their testimony.” Letter from House Chairs at 2 (Nov. 5, 2019). As
you know, the President has not asserted absolute testimonial immunity with respect to any of
the witnesses who have testified thus far, nor instructed them not to appear pursuant to that
immunity, because none of these witnesses, unlike Dr. Kupperman (and, of course,
Ambassador Bolton), were within the scope of the immunity, for they did not provide direct
advice to the President on a regular or frequent basis.

       Third, we are dismayed that the Committees have chosen not to join us in seeking
resolution from the Judicial Branch of this momentous Constitutional question as
expeditiously as possible. It is important both to Dr. Kupperman and to Ambassador Bolton to
get a definitive judgment from the Judicial Branch determining their Constitutional duty in the

1We note as well that Judge Bates’ decision in Miers, 558 F.Supp.2d 53 at 55 (D.D.C. 2008) (Bates, J.), expressly
recognized that Presidential assertions of absolute or qualified testimonial immunity may apply if the testimony
sought implicates national security or foreign affairs.
           Case 1:19-cv-03224-RJL Document 24-1 Filed 11/08/19 Page 3 of 3
Douglas N. Letter, Esq.
November 8, 2019
Page 3



face of conflicting demands of the Legislative and Executive Branches. As I emphasized in my
previous responses to letters from the House Chairs, Dr. Kupperman stands ready, as does
Ambassador Bolton, to testify if the Judiciary resolves the conflict in favor of the Legislative
Branch’s position respecting such testimony. The House Chairs are mistaken to say Dr.
Kupperman’s lawsuit is intended “to delay or otherwise obstruct the Committees’ vital
investigatory work.” Id. Nor has the lawsuit been coordinated in any way with the White
House, any more than it has been coordinated with the House of Representatives. If the
House chooses not to pursue through subpoena the testimony of Dr. Kupperman and
Ambassador Bolton, let the record be clear: that is the House’s decision.



                                                Sincerely,



                                                Charles J. Cooper
